Citation Nr: 1442923	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from August 1970 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in Virtual VA.
 
The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

In March 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

A psychiatric disorder, first diagnosed after service, is not related to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in July 2007 and February 2008 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of a psychiatric disorder on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2014 supplemental statement of the case.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

VA examinations were conducted in September 2010 and March 2014; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  





Service Connection

The Veteran seeks service connection for a psychiatric disorder, which he contends is due to two traumatic in-service events.  The Veteran asserts that he witnessed a helicopter crash and the immediate aftermath of a suicide in 1971.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of a psychiatric disability. 

Post-service VA treatment records show that the Veteran has described tremors in his hands, sleeplessness, and moodiness, which he reported as anxiety.  Several VA treatment providers attributed these symptoms to alcohol dependence.  While anxiety was listed on a VA problem list in April 2008, anxiety, the Veteran's only diagnosed psychiatric disorder, was not diagnosed until 2010.

To establish service connection, the evidence must show (1) a current disability; (2) an in-service event; and (3) a "nexus" between the claimed in-service event and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

The third requirement is the central issue in the Veteran's case.

Whether his current psychiatric disorder is related to the claimed in-service events is a complex medical question in this case and is not a matter on which a layperson may generally provide a probative opinion.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014)( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  

The competent medical evidence of record pertaining to a nexus to service consists of VA medical opinions rendered in September 2010 and March 2014.  

The September 2010 VA examiner, a clinical psychologist, explained that the Veteran's current anxiety disorder is not related to military service but, rather, the Veteran's concerns with the economy and his business.  The examiner emphasized the Veteran's reports of ruminating and worrying about his business and making ends meet.  

The VA examiner's opinion constitutes competent and persuasive medical evidence with respect to any nexus between the current psychiatric disorder and service, which opposes rather than supports the claim.  The unfavorable opinion was rendered by a licensed professional who reviewed the Veteran's file, supported his conclusions with reasoned analysis, and is qualified through education, training, or experience to offer a medical opinion.  The opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.  

The March 2014 VA examiner opined that the Veteran did not demonstrate symptoms of anxiety, PTSD, or other psychiatric disorder.  The examiner explained that in the absence of a current diagnosis, a nexus opinion could not be rendered without resorting to mere speculation.  

The VA examiner's medical opinion provides neither positive nor negative support with respect to any nexus to service.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009).  The opinion is nonetheless adequate because the examiner explained why a nexus opinion could not be offered.

There is no competent evidence of a nexus between the Veteran's current psychiatric disorder and his military service.  

The preponderance of the evidence is against the claim for a psychiatric disorder; there is no doubt to be resolved; and service connection is not warranted.



ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


